Citation Nr: 0305858	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  98-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO denied entitlement to service connection 
for PTSD, otitis media, residuals of a back injury, 
sinusitis, otitis externa, and hearing loss.  The veteran 
perfected an appeal of that decision.

In December 1999 and December 2000, the Board remanded the 
claims to the RO for further development and adjudicative 
action.  

In November 2002, the RO granted entitlement to service 
connection for otitis media, otitis externa and hearing loss, 
and appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over the issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

In November 2002 the RO most recently affirmed the 
determination previously entered regarding service connection 
for PTSD, a back disorder and sinusitis.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  The veteran did not engage in combat in service.

3.  There is no probative, competent (medical) evidence of a 
diagnosis of PTSD.

4.  Back strain and pain treated on several occasions during 
service resolved without residual disability.

5.  The probative, competent medical evidence of record 
establishes that the veteran does not have a low back 
disability linked to his service on any basis.

6.  Sinusitis was not shown in service or for many years 
thereafter.

7.  The probative, competent medical evidence of record does 
not establish that sinusitis is linked to service on any 
basis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.303(d) (2002).

3.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. 
§§ 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The September 1961 enlistment examination was negative for 
findings related to the spine, sinuses, and mental disorders.  
The veteran did not report any psychiatric, low back, or 
sinus problems on his corresponding medical history report.  
The service medical records also show that he was treated for 
back injuries in March and October 1962.  In March 1962, he 
was diagnosed with muscle strain.  The July 1965 discharge 
examination was negative for findings related to the spine, 
sinuses, and mental disorders.  

The veteran's service records show that he served in the 
United States Navy from September 1961 to July 1965.  The 
records show that he had three years, six months, and seven 
days of foreign and/or sea service, and that he served aboard 
the U.S.S. Ticonderoga from May 1962 to November 1965.  He 
received the Armed Forces Expeditionary Medal (Vietnam), and 
the Navy Unit Commendation Ribbon.

A VA neuropsychological consultation was obtained in November 
1996.  The veteran had reported a recent onset of PTSD 
symptoms, including flashbacks and exaggerated startle 
responses.  He denied increased anxiety, hypervigilance and 
nightmares.  He reported that the symptoms had started around 
the time of the Gulf War.  

The records show that in December 1996, the veteran underwent 
a VA psychiatric examination.  The examiner stated that it 
appeared that the veteran had symptoms of PTSD rather than 
depression per se.  The examiner noted that the Beck 
Depression Inventory showed that he scored in the mildly 
depressed range.  The examiner was planning to schedule him 
for an evaluation of his possible PTSD symptoms.

In 1997, the veteran submitted a copy of his MMPI test.  

VA records dated in the 1990s reflect ongoing complaints of 
and treatment for nasal congestion, sinusitis, and rhinitis.  
VA records show that in March 1997, the veteran underwent 
functional endoscopic sinus surgery with bilateral maxillary 
antrostomies, anterior and posterior ethmoidectomies, and 
frontal recess exposure and widening.   

An evaluation was conducted in June 1997 when the veteran was 
admitted for treatment of pneumonia.  The examiner commented 
that it was thought he may have PTSD or Alzheimer's.  The 
examiner also noted his sinus surgery.  A physical 
examination was conducted.  Regarding the musculoskeletal 
system, the examiner reported full active and passive range 
of motion throughout without swelling, tenderness, erythema, 
or effusions.  

The veteran was hospitalized in July 2001 due to alleged 
physical aggression towards others at a nursing home.  The 
examiner noted that he suffered from Alzheimer dementia and 
that his past psychiatric history was significant for PTSD.  

Pursuant to the Board's December 2000 remand, a VA 
examination was requested.  However, given the severity of 
the veteran's Alzheimer's disease, the VA examiner dictated 
an opinion instead of examining the veteran.  In the June 
2002 report, the VA examiner reported that he had been the 
veteran's attending psychiatrist for the past three months on 
the inpatient psychiatric unit.  The examiner reviewed the 
claims folder and provided an opinion.  The examiner found 
that there were a couple of passing references to PTSD in the 
records.  He was unable to find other documentation 
sufficient to establish a past or present diagnosis of PTSD.  
The examiner concluded that the veteran's primary diagnosis 
is severe Alzheimer's dementia with early onset as well as 
Axis III diagnoses including seizure disorder, benign 
protastatic hypertrophy, gastroesophageal reflux, and 
hypothyroidism.  The examiner reiterated that there is not 
sufficient documentation in the records to warrant a 
diagnosis of PTSD.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  CAVC further found that where there were 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.


The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be awarded, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter - Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He was provided with notice of the requirements for 
establishing entitlement to service connection for PTSD in 
the December 1997 statement of the case, and the supplemental 
statements of the case issued in June 2000 and November 2002.   

Furthermore, with regard to notice the Board points out that 
in March 2002, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Therefore, the duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind.  The November 
2002 supplemental statement of the case shows the RO provided 
the veteran with the criteria under this new law, and that it 
had fully applied these criteria to his claim.  Therefore, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).



The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's December 1999 and December 2000 remands, the RO 
requested additional information concerning the verification 
of the veteran's claimed stressors, obtained a VA 
examination, secured treatment reports, and requested and 
obtained records from the Social Security Administration 
(SSA).  

Further communication from the veteran's representative 
indicates that all outstanding records have been secured and 
associated with the claims folder.  See Informal Hearing 
Presentation dated March 13, 2003.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD, a low back disorder, and sinusitis is not warranted.  

Here, the medical records document the veteran's reporting of 
PTSD symptoms.  When seen in December 1996, the examiner 
stated that it appeared that the veteran had symptoms of PTSD 
versus depression, and sought further evaluation of 
"possible" PTSD symptoms.  On evaluation in June 1997, the 
examiner indicated that it was thought that the veteran may 
have PTSD or Alzheimer's, and when hospitalized in July 2001, 
a "significant history of PTSD" was reported.  

In this case, medical professionals have reported the 
possibility of PTSD.  However, the assessments are not 
definite.  For instance, in December 1996, the examiner felt 
further evaluation was needed for "possible" PTSD symptoms.  
Also, the statement in the June 1997 report indicates that 
there was still some question regarding a solid diagnosis of 
his condition.  In this regard, the Board points out that the 
CAVC has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); (citing 
Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993); Kates v. 
Brown, 5 Vet. App. 93, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 1 Vet. 
App. 448, 453-54 (1991).  As the physicians' opinions are not 
definite, the commentary noted in the records is insufficient 
to place the record in equipoise.

For purposes of clarification, in June 2002, a VA examiner 
offered an opinion regarding PTSD.  This examiner stated his 
familiarity with the veteran's psychiatric status and other 
aspects of his current condition.  Based on his familiarity 
with the veteran's condition and a review of the file, the VA 
examiner determined that the veteran does not have a past or 
present diagnosis of PTSD.  



Therefore, given the comprehensive review of the record shown 
in the VA examination report of June 2002, the Board places 
greater probative weight on the findings of the VA examiner 
as the review was conducted in order to determine the correct 
diagnosis of the veteran's mental disorder as opposed to 
rendering treatment.  

The Board observes that it may place greater weight on one 
medical professional's opinion over another's, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board recognizes that the veteran's service medical 
records demonstrate that on several occasions, he was treated 
for back strain and pain due to injuries.  Clearly, the 
evidence does show that he incurred injuries during service.  
However, the separation examination conducted approximately 
three years after the reported injuries in 1962, revealed a 
normal spine.   

The post-service records are devoid of any references or 
findings demonstrating a current low back disability.  For 
example, when the veteran was examined in June 1997, the 
examiner noted a full active and passive range of motion 
throughout without swelling, tenderness, erythema or 
effusions.  Based on the available evidence, it is reasonable 
to find that the reported injury in service resoled.  

A back condition has not been diagnosed, and there is no 
evidence of any osteoarthritic disease process or presumptive 
disease of the low back disabling to a compensable degree 
during the first post service year.  In the absence of proof 
of a present disability, a valid claim has not been 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Thus, the Board concludes that entitlement to service 
connection for a back disorder is not warranted as the 
preponderance of the evidence demonstrates that the veteran 
does not suffer from a current disability incurred as a 
result of military service.  See Hickson, supra.

Regarding the claim for sinusitis, the service medical 
records are silent with respect to any complaints or findings 
of sinusitis during service.  Clearly, the post-service 
records reflect ongoing treatment of sinusitis.  However, the 
post-service records are devoid of medical opinions linking 
the current findings to the veteran's service.  Questions 
involving the presence of disease involves diagnostic skills 
and are within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The only remaining evidence in support of the claim consists 
of lay assertions.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, a low back 
disability, and sinusitis.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for sinusitis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

